Fourth Court of Appeals
                               San Antonio, Texas
                                      June 11, 2014

                                   No. 04-14-00317-CV

               IN THE INTEREST OF A.M., B.M., AND E.M., Children,

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-00328
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on June 30, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court